Per Curiam:
The action is one for separation. Sections 435 and 436 of the Code of Civil Procedure, which provide for substituted service of a summons issued in any court of record, do not in terms designate any action to which their provisions are not applicable. But when those sections are read in connection with section 1774 it would seem that they are not intended to apply to matrimonial actions. It is provided in the latter section that a final judgment shall not be rendered in favor of the plaintiff in such actions upon the defendant’s default in appearing or pleading unless either the summons and a copy of the complaint were personally served upon the defendant, or the copy of the summons delivered to the defendant upon personal service of the summons, or delivered to him without the State, or published pursuant to an order for that purpose, contains certain words descriptive of the action as therein stated. No mention is made in the section of service of summons in such actions pursuant to an order for substituted service, granted as prescribed in sections 435 and 436, supra. The sections *718providing for service by publication of the summons, or personal service thereof out of the State, specifically include matrimonial actions. (Code Oiv. Proc. § 438, subd. 4; Id. § 443, subd. 2, as amd. by Laws of 1914, chap. 346.) A method of service of summons in such actions is thus provided under circumstances which, in other actions, might authorize an order for substituted service under sections 435 and 436. We think the effect of the provisions of section 1774, above referred to, is to preclude the granting of judgment by default in a matrimonial action except in a case where service of summons has been made in the manner therein indicated. If this be so, it would be idle to provide for a service of summons in a manner the effect of which would be that defendant by simply omitting to appear could render service of the summons vain.
The order should be reversed and motion granted, without costs.
All concurred.
Order reversed and motion granted, without costs.